DETAILED ACTION
		Response to Amendment
 The amendment filed on 10/16/2020 has been entered and considered by Examiner. Claims 1, 4, 5, 11, 13-17, 20, 22, 25, 27, 28, 35-38, 51-54, 56-63 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Mueller on 11/03/2021.
The application has been amended as follows:
Title: -- PHONE DOCKING STATION MOUNTED ON A VEHICLE FOR ENHANCED DRIVING SAFETY --

Allowable Subject Matter
Claims 1, 4, 5, 11, 13-17, 20, 22, 25, 27, 28, 35-38, 51-54, 56-63 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Chai discloses (Figs. 1-4) a mount (304) configured to support a mobile device (202) within a vehicle having a driver, the mobile device having a wireless transceiver [0024-26], the mount including: 
	a body having a supporting formation configured to releasably support the mobile device in a supported operative position within the vehicle [0026], wherein the supported operative 
	a first camera device (204) disposed on the mobile device and positioned to capture images of the driver’s face [0015, 0010, 0024-26, 0029, 0034-36]; the first camera configured to be controlled by a processor to perform facial image processing to identify and extract facial features of the driver while driving, [0010-13, 0015, 0035] and the first camera configured to track a driver's head, face, or eye gaze direction [0010-13, 0015, 0035];
	an illumination device positioned to illuminate the driver’s face during image capture [0015, 0010, 0024-26, 0029, 0034-36]; and 
	an electrical interface configured to be connected to an external power source, the electrical interface being positioned to engage a complementary electrical port of the mobile device, when the mobile device is in the operative position, and to supply power from the external power source to the mobile device [0026, 0034]; 
	wherein the mount is configured to cooperate with the mobile device to collectively define an illumination and imaging system (lighting unit and 204) that is configured to determine performance information about the driver (step 412, or step 110) [0024-26, 0029, 0034-36]. 
	Katsman discloses the first camera device is disposed on the body [0052 0076];	Kulas discloses (Figs. 1-3)  a first camera device that is part of the body of the mount (114; the mount for the external camera are together as one, which is external to the cell phone) [0020, 0024];
	However, all cited prior arts of record fail to disclose in the independent claims, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 09/07/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 9966985 B2 - a case and a system for wirelessly pairing, storing and charging an adjunct camera to a handheld electronic device, such as a smartphone. A software application on the device controls the adjunct camera. In one embodiment, the case provides a telescopic rod to elevate the adjunct camera.
US 20020013161 A1- A handheld mobile telephone system is disclosed including a detachable camera/battery module for capturing images and a mobile telephone for communicating with a receiving unit. The detachable camera/battery module includes a lens for focusing light from a scene to produce an image; an image sensor for capturing one or more images; and a converter for producing digital image signals from the at least one captured image.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2642